ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Worley Service, Inc.                         ) ASBCA No.          61993
                                             )
Under Contract No.     W9126G-17-C-0045      )

APPEARANCES FOR THE APPELLANT:                   Johnathan M. Bailey, Esq.
                                                 Hector M. Benavides, Esq.
                                                  Bailey & Bailey, P.C.
                                                  San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Thomas W. FitzGerald, Esq.
                                                  Engineer Trial Attorney
                                                  U.S. Army Engineer District, Galveston

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 16, 2020



                                           DAVID B. STINSON
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61993, Appeal of Worley
Service, Inc., rendered in conformance with the Board’s Charter.

      Dated: September 16, 2020



                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals